HUTCHESON, Circuit Judge
(specially concurring).
I concur in and regard as well put, all that is said in the opinion in distinguishing Ex parte Bain from the case at bar. In the interest however, of laying the Bain case bogey, and particularly of allaying the ritualistic fervor of its worshipers as in the Garrett case,1 I should like to point out a little more clearly why the Bain case was without application there, and in most of the cases in which it has been cited and purportedly followed, and particularly why it is without application here. As Mr. Justice Miller took pains to carefully set out in his opinion in the Bain case [121 U.S. 1, 7 S.Ct 783, 30 L.Ed. 849], the transcript of the record shows that the defendants “submitted their demurrer to the indictment, which, after argument, was sustained; and thereupon, on motion of the United States by counsel, the court orders that the indictment be amended by striking out the words ‘the comptroller of the currency and,’ therein contained.” In short, in order to save the indictment in that case, the charging part of it was amended. In the case at bar and in some of the cases relied on by appellant, particularly the Garrett case, there was no amendment of the indictment in order to save it. There was merely the sustaining of a motion by the defendant that certain matter in the indictment deemed by the court not material to it, should be withdrawn from the consideration of the jury as prejudicial to defendant.
To hold that a defendant may so move and that the granting of his motion amends the indictment so as to nullify it, is, I submit, not judging but logomancy.

 Garrett v. United States, 5 Cir., 17 F.2d 479.